        Case 3:20-cv-00627-RGJ Document 2 Filed 09/03/20 Page 1 of 3 PageID #: 14




                                           United States District Court
                                                  WESTERN DISTRICT OF KENTUCKY



~,I\                 ~)5te«             Plaintiff .
                                                                       PRISONER APPLICATION TO PROCEED
                                                                       WIT.HOUT PREPAYMENT OF FEES AND
                                                                       AFFIDAVIT
                     V.
 SoJ1,~1.e_ u "al~~ 0 al_
. tt'  oeS ''( ~,c..,\<:.e,C , Defendant(s)                                  CASE NUMBER:
                                                                                                  3 :w--tv ~ &i '7 - fl.CY;-_ ..
   ~~~<¼ ~\3'tku\-~X
                                                                                                                            VANESl ,-._;
                                                     ·
   t."'\         1•   - }, ~            ii                                                                                          ste .., 3   2flio
 I, ':\ )l1   .<,T1 /\.1 , J(,1., \ S4e,\i\       , swear or affirm under penalty of perjury that I am the   (check appropriate box) •-•         ·· ·

        ·   · _       · ·     _ ~oner/ptaintiff/movant                 O other______                         .   ·             U.S. DISTRICT COURT -
  in the above-named proceeding, that I ~m unable to pay the costs of these proceedings, and that I believe 1 am'1'rfu~l'~•t1QIST.              KENTUCKY
. relief sought in the complaint/petition/motion. I further swear or affirm under penalty of perjury under United States laws that
  my ansv.;ers on this form and any attachments are true and correct.

 Complete all questions in thi_s application and then sign it Do not leave any blanks: if the answer to a question is •9• or
 "none," write in that response. If you need more space to answer a question orto explain your answer, attach a separate
 sheet of aper identified with your nr.m and the question numbe~.

 Signed                          __,\    < '"\\                               Date:    ~ -.   <l· ~ Jdo
 Pri~tyourName:           ½)½~\\ I\.        \\--(   ~\J?.S-el\
  1.          State the place of your incarceration:
              Your prisoner identification number:
                                                           ~~fee-c(~o,Yt½
                                                               \1 _U
                                                                   .
                                                                          yete~10•\ C..~~\--eJ
  2.          Are you currently employed at the jajl/prison/correctional facility?
              Do you receive payment from the jail/prison/correctional facility?
                                                                                              • Yes
                                                                                              •   Yes                ~
  3.          Estimate the average amount of money received from each of the following sources during the past 12 months. Use
              gross amounts, that is, amounts before any deductions for taxes or otherwise.


                     Income Source                        Amount received during the past           Amount expected to receive in the
                                                                    12 months                                   future



       Employment/Self-employment                         $                n                       $ '                0
       Income from real property (such as rental
       income)                                            $               0                        $                  0
       Interest & dividends                                $                                       $·                 (Y)
                                                                          ~-
       Gifts or Inheritance                                $                                       $                  ()
       Retirement (such as social security,
       pensions, annuities, insurance)
                                                           $
                                                                          0                        $                 ·f)

                                                                        Page 1 of3
           Case 3:20-cv-00627-RGJ Document 2 Filed 09/03/20 Page 2 of 3 PageID #: 15




                  Income Source                    Amount received during the past            Amount expected to receive in the
                                                             12 months                                    future



 Disability (such as social security,
 insurance payments)                               $             ()                       $                               {)
 Other (specifiy)



 Total Monthly Income
                         9                         $

                                                   $
                                                                  0                       $
                                                                                          $
                                                                                                              .    (")

4.           How much cash do you have? $ 1        '?J '6 . 9~
             State any money you have in any prison account, or in any checking or savings accounts, ·or in any other financial
             institution.

                Where ls the money?                          Type of Account                                      Amount You Have
          (include name of bank, savings &
                loan, prison account)

     a.     l_~(\t e C..Oo "'\-~                            ~     :re:.\ °'eL(\)~t              $         •                                rsq.3't-
     b.                                                                                         $   ___,_/\~)....,_Q._._f\,Q.;a.__·-

     c.                                                                                         $   __._Al___                        ~=---
                                                                                                                      e,......,/\"""'"",




                  NOTE: You !11!lfil attach a statement certified by the appropriate prison or jail
                  officer (see th~. last page of this document) showing all receipts, expenditures,
                  and balances during the last six months in your prison or jail account(s).



 5.           List the assets, and their.values, which you own. Do not list dothing and ordinary household fi.lmishings.



                  Asset                                        Description .                                                                Value

      a. Stocks, bonds, securities
      or other financial
      Instruments)
                                                                                                                  $                        0
     , b. 0th.er valuable property
       (for example, automobiles)




                                                                · Page 2 of 3




                                                                                                                                                      )
          Case 3:20-cv-00627-RGJ Document 2 Filed 09/03/20 Page 3 of 3 PageID #: 16




                                                                                                                                                       \

6.          State every person, business, or organization owing you money, and the amount owed.

                             Who owes you money?                                                             Amount owed' to you
 a.                                                                                                        $_--"-'(O=---- -
 b.                                                                                                        $_      ___.0"-----
     c.                                                                                                     $   _-=C):a--- -
     d.                                                                                                     $          0
7.           Do you exgeetany major changes to your income, or in your assets or liabilities during the next 12 months?
             □~~~                                         '                                       -
             If yes, describe on an attached sheet.                                                                          -

 a.         ,Provide any other information that will help explain why you cannot, or cannot without undue hardship, pre-pay the
             fees or costs for this case.


                                                  •   •       *   •     •     •    *     *    *   *   •

                                                                      CERTIFICATE
                                                        (Incarcerated applicants only)
                                             _(To be completed by the institution of incarceration)

 I certify t~at the ~~plic~t nam~d in the attached Application to Proc~e~ Without Prepayment of Fees and A~davit has the sum

 of $

      £   OJ=~~l'!evJiu::.
             ~             ti
     securities to his/her credit:
                                     '
                                         -
                                                                      ·           on a"""nt to        hf,lf,e, credit      at (aame of ""lllution)

                                                                                             1 further oenlfy that the applioant has ~• foll-,
                                                                                                                                        • I further certify

     that during the past six months the applicant's average balance was$                    ~so          ,(!J?)   ~   Mo.co       I   and the following

     statement of all receipts, expenditures. and. balances during the last slx months is true and correct.



     Date:l>\~~




                                                                            Page 3 of3


                                ~---~.;..~.-
